PER CURIAM.
This is an appeal from an order denying petitioner’s motion for post-judgment relief after a full evidentiary hearing. The motion is bottomed upon the defendant’s allegation that he should be granted a trial because the trial court erred in accepting his guilty plea. It is urged that although he and his counsel stated fully that the plea was voluntary under interrogation by the trial judge at the time that it was accepted, that it should now be set aside because the *122trial judge should have suspected that he was not well and that there were “coercive factors” present. The question presented to us, therefore, is whether or not the evidence before the trial judge was sufficient to support a denial of the petition. We find that the evidence was sufficient and we hold that it amply supported a finding that the 1971 guilty plea was voluntary. See Mason v. State, Fla.App.1969, 221 So.2d 186, 24 L.Ed.2d 168, and cf. Ross v. Wainwright, Fla.App.1969, 224 So.2d 779, where the voluntariness of the guilty plea was upheld despite the absence there, unlike the present case, of an evidentiary hearing.
We have considered appellant’s other point and have found no error demonstrated.
Affirmed.